DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-6, 10, 11, 13-17, 19, 20, 22, 24, 26, and 31, are pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, 11, 13-17, 19, 20, 22, 24, 26, and 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,248,145 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Pat. 11,248,145 B2 teaches each and every component and reads upon the claims in an anticipatory fashion.
Regarding claims 1-6, 10, 11, 13-17, 19, 20, 22, 24, 26, and 31, U.S. Pat. 11,248,145 B2 teaches an adhesive formulation comprising: i) an adduct of an epoxy resin and an elastomer, wherein the adhesive formulation contains from about 7% to about 20% by weight of the adduct based on the adhesive formulation; ii) a phenoxy epoxy hybrid resin supplied as a solution formed by dissolving a phenoxy resin in a liquid epoxy resin to form a pre-formed dissolution product; iii) a core/shell polymer, wherein the adhesive formulation contains from 5% to 30% by weight of the core/shell polymer; iv) a curing agent; and v) one or more additional epoxy resins; wherein the adhesive formulation includes between about 55% by weight and about 70% by weight total epoxy resin, wherein the total epoxy resin is the liquid epoxy resin of the phenoxy epoxy hybrid resin and the one or more additional epoxy resins; and wherein the adhesive formulation contains between 3% to 10% by weight of the phenoxy resin (See claim 1), wherein the formulation contains from about 7% to about 15% by weight of the adduct based on the adhesive formulation, (claim 2), wherein the adduct includes about 1:5 to 5:1 parts of epoxy to elastomer, (claim 3), wherein the elastomer in the adduct is selected from a group consisting of: natural rubber, (claim 4), or butadiene acrylonitrile rubber (claim 5), wherein the phenoxy resin is of the claimed formula where n is from 30 to 100 (claim 6), wherein the core/shell polymer has a ductile core and a rigid shell which is compatible with the other components of the formulation (claim 8), wherein the core/shell polymer is a graft copolymer in which styrene, acrylonitrile, or methyl methacrylate, are grafted onto a core polymer made from polymers of soft or elastomeric compounds (See claim 9-12), wherein a shell portion of the core/shell polymer is polymerized from alkyl acrylates and/or methacrylates (claim 13), wherein the curing agent is selected from modified and unmodified polyamines or polyamides (claims 14-15), wherein the formulation contains one or more liquid poly sulfides, (claim 17), about 1% to about 10% by weight of the curing agent (claim 18), about 0.2% to about 3% by weight of a cure accelerator, about 0.1% to about 50% by weight mineral filler, and about 0.1% to about 3.0% by weight clay and/or silica (claim 19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766